DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The cancelation of claims 1-12, the amendment made to claim 17, and the addition of claim 18, as filed on June 1, 2022, are acknowledged. 
Applicant's arguments, see Remarks along with a declaration, filed on June 1, 2022, with respect to claim 13 and its dependent claims have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action that is more appropriate for addressing the claims including the newly added claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US20150344738) in view of Xiao (Introduction to Semiconductor Manufacturing Technology, SPIE Press, 2012, ISBN 978-0-8194-9092-6, page 459).
Regarding claim 13, Onishi discloses chemical mechanical polishing (CMP) composition (abstract), comprising, based on total CMP composition weight: (A) colloidal silica particles in a total amount of from 0.01 to 15 wt.-% (paragraphs 0058 and 0064); (B) an organic compound (B) of ethylenediaminetetraacetic acid in a total amount of from 0.1 to 1 wt.-% (paragraphs 0039 and 0040); (C) hydrogen peroxide in a total amount of from 0.3 to 5 wt.-% (paragraphs 0065-0066); (D) an aqueous medium (paragraph 0054); (E) a corrosion inhibitor (E) of imidazole in a total amount from 0.003 to 0.1 wt.-% (paragraphs 0026 and 0034); (F) an amphiphilic non-ionic surfactant comprising a polyoxyalkylene group (F) in a total amount of from 0.001 to 1 wt.-%  (paragraphs 0046 and 0047); wherein the CMP composition has a pH of more than 6 and less than 8 (paragraph 0052); and wherein the corrosion inhibitor (E) has a pka-value of below 8 (imidazole, paragraph 0028), wherein the CMP composition is suitable for chemical mechanical polishing of a substrate comprising (i) cobalt and (ii) titanium (paragraphs 0020-0022).  Onishi is silent about the titanium being in the form of TiN; however, Onishi teaches that the titanium in the barrier layer to be polished is in the form of a metal compound (paragraph 0022).  In addition, Xiao teaches that TiN (titanium nitride) is widely used for barrier layers (section 11.2.5, page 459).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use the composition of Onishi to polish a substrate comprising (i) cobalt and (ii) TiN, with a reasonable expectation of success.  
Regarding claim 14, Onishi in view of Xiao discloses that the composition is configured for a process for manufacturing a semiconductor device comprising the chemical mechanical polishing of a substrate (S) used in the semiconductor industry, wherein the substrate (S) comprises (i) cobalt; and (ii) TiN (Onishi, paragraphs 0020-0022; Xiao, section 11.2.5, page 459).  
	Regarding claim 15, it is drawn to a composition claim and the recitation of "suitable to achieve a static etch rate (SER) of cobalt is below 70 Å/min" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
	Regarding claim 16, it is drawn to a composition claim and the recitation of " suitable for a cobalt material removal rate (MRR) to be adjusted to a range of from 1000 to 4000 Å/min and the TiN material removal rate (MRR) be higher than 300 Å/min" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").

	Regarding claims 17 and 18, Onishi discloses wherein the organic compound (B) is ethylenediaminetetraacetic acid in a total amount of from 0.1 to 1 wt.-% (paragraphs 0039 and 0040).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713